         Case 1:17-cr-00391-PGG Document 130 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


             -against-                                            ORDER

MICHAEL VOLLER                                               17 Cr. 391 (PGG)

                           Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

       It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

October 14, 2020, will now take place on November 23, 2020 at 3:00 p.m. by telephone. Any

submissions on behalf of the Defendant are now due by November 2, 2020. The Government’s

submission is now due by November 9, 2020.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than November 18, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       August 28, 2020
